FILED
                            NOT FOR PUBLICATION                             NOV 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-30374

               Plaintiff - Appellee,             D.C. No. 2:04-cr-06004-RHW

  v.
                                                 MEMORANDUM *
CHRISTOPHER TODD SMITH,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Eastern District of Washington
                    Robert H. Whaley, District Judge, Presiding

                                                          **
                          Submitted November 13, 2012

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Christopher Todd Smith appeals from the 24-month sentence imposed upon

revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Smith first contends that the district court imposed a substantively

unreasonable sentence. In light of the fact that this was Smith’s fifth revocation

offense, the 24-month sentence is substantively reasonable. See 18 U.S.C.

§ 3583(e); United States v. Miqbel, 444 F.3d 1173, 1182 (9th Cir. 2006) (at a

revocation sentencing, the district court may sanction the defendant for his breach

of trust).

       Smith next contends that his counsel provided ineffective assistance by

failing to provide proof of his enrollment in school and by failing to interview a

witness before the witness testified. Although ineffective assistance of counsel

claims are generally not considered on direct appeal, the record here is sufficiently

developed to permit consideration of this claim. See United States v. Alferahin,

433 F.3d 1148, 1160 n.6 (9th Cir. 2006). Smith’s claim fails because even if his

counsel’s performance were deficient, it did not prejudice him. See Strickland v.

Washington, 466 U.S. 668, 693-94 (1984).

       AFFIRMED.




                                           2                                    11-30374